DETAILED ACTION
This office action is a response to the application filed 10 August 2020 as a national stage entry of PCT/CN2016/092359 filed 29 July 2016, wherein claims 1-5, 7, 8, 10, 12, 15-18, 20, 21, 26, 27, 29, 30, and 32 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 November 2018, 11 July 2019, 21 July 2020, and 5 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: sending module, receiving module, and determination module in claims 26, 27, 29, 30, and 32.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the instant application, paragraph [0210] suggests these modules could be implemented in hardware and computer software.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 15, 21, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0376456 A1), hereafter referred Kim.

Regarding claim 1, Kim teaches an Acknowledge (ACK)/Not Acknowledge (NACK) information feedback method, comprising:
sending, by a terminal device, uplink data to a network side device (Kim, [0008]; a UE in a wireless communication system transmitting uplink data signal to a base station);
receiving, by the terminal device, first Downlink Control Information (DCI) sent by the network side device (Kim, [0012]; receiving downlink control information from the BS), the first DCI comprising ACK/NACK information corresponding to the uplink data (Kim, [0009]-[0010]; the downlink control information may include ACK/NACK response signals corresponding to a plurality of codewords included in the uplink data signal); and
(Kim, [0009]-[0010]; a position of the ACK/NACK response signal corresponding to the UE from the DCI may be associated with at least an index of the codeword and a resource index for transmitting the uplink data signal).

Regarding claim 15, Kim teaches an Acknowledge (ACK.)/Not Acknowledge (NACK) information feedback method, comprising:
receiving, by a network side device, uplink data sent by a terminal device (Kim, [0008]; a UE in a wireless communication system transmitting uplink data signal to a base station);
determining, by the network side device, ACK/NACK information corresponding to the uplink data (Kim, [0009]-[0010]; a position of the ACK/NACK response signal corresponding to the UE from the DCI may be associated with at least an index of the codeword and a resource index for transmitting the uplink data signal); and
sending, by the network side device, first Downlink Control Information (DCI) to the terminal device (Kim, [0012]; receiving downlink control information from the BS), the first DCI comprising the ACK/NACK information corresponding to the uplink data (Kim, [0009]-[0010]; the downlink control information may include ACK/NACK response signals corresponding to a plurality of codewords included in the uplink data signal).

Regarding claim 26, Kim teaches a terminal device, comprising:
(Kim, Fig. 24, [0153]; processor), and
a computer readable storage, coupled to the at least one processor and storing at least one computer executable instructions which, when being executed by the at least one processor, cause the at least one processor to carry out following actions (Kim, Fig. 24, [0153]-[0154] and [0157]; memory and software):
a sending module, configured to sending uplink data to a network side device (Kim, [0008]; a UE in a wireless communication system transmitting uplink data signal to a base station);
a receiving module, configured to receiving first Downlink Control information (DCI) sent by the network side device (Kim, [0012]; receiving downlink control information from the BS), the first DCI comprising Acknowledge (ACK )/Not Acknowledge (NACK) information corresponding to the uplink data (Kim, [0009]-[0010]; the downlink control information may include ACK/NACK response signals corresponding to a plurality of codewords included in the uplink data signal); and
a determination module, configured to determining the ACK/NACK information corresponding to the uplink data according to the first DCI received by the receiving module (Kim, [0009]-[0010]; a position of the ACK/NACK response signal corresponding to the UE from the DCI may be associated with at least an index of the codeword and a resource index for transmitting the uplink data signal).

Regarding claims 10 and 21, Kim teaches the method as claimed in claim 1 and the method as claimed in claim 15 above.  Further, Kim teaches wherein
(Kim, [0058]; the rank of the channel matrix is the maximum number of different pieces of information that can be transmitted on a given channel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 8, 12, 16-18, 20, 27, 29, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 15, and 26 above, and further in view of Liang et al. (US 2013/0170407 A1), hereafter referred Liang.

Regarding claims 2, 16, and 27, Kim teaches the method as claimed in claim 1, the method as claimed in claim 15, and the terminal device as claimed in claim 26 above.  While Kim teaches the ACK/NACK information comprising the ACK/NACK information corresponding to the uplink data (Kim, [0009]-[0010]; the downlink control information may include ACK/NACK response signals corresponding to a plurality of codewords included in the uplink data signal), Kim does not expressly teach wherein the first DCI comprises an ACK/NACK information sequence, the ACK/NACK. information sequence being formed by multiple pieces of ACK/NACK information.
However, Liang teaches wherein the first DCI comprises an ACK/NACK information sequence, the ACK/NACK. information sequence being formed by multiple pieces of ACK/NACK information (Liang, [0007]; multiple ACK/NACK response messages should be fed back corresponding to multiple subframes).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim to include the above recited limitations as taught by Liang in order to map ACK/NACK response messages (Liang, [0001]).

Regarding claims 3 and 17, Kim in view of Liang teaches the method as claimed in claim 2 and the method as claimed in claim 16 above.  Kim does not expressly teach wherein the multiple pieces of ACK/NACK information correspond to uplink data transmission of multiple terminal devices respectively, or, the multiple pieces 
However, Liang teaches wherein the multiple pieces of ACK/NACK information correspond to uplink data transmission of multiple terminal devices respectively, or, the multiple pieces of ACK/NACK information correspond to multiple uplink data transmissions of the terminal device respectively (Liang, [0007]; the UE will subject the multiple bits of information to mapping from a certain ACK/NACK state to corresponding bit and configured for the system).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim to include the above recited limitations as taught by Liang in order to map ACK/NACK response messages (Liang, [0001]).

Regarding claims 4 and 29, Kim in view of Liang teaches the method as claimed in claim 2 and the terminal device as claimed in claim 27 above.  Further, Kim teaches wherein determining, by the terminal device, the ACK/NACK information corresponding to the uplink data according to the first DCI comprises:
determining, by the terminal device, position information of the ACK/NACK information corresponding to the uplink data (Kim, [0009]-[0010]; a position of the ACK/NACK response signal corresponding to the UE from the DCI may be associated with at least an index of the codeword and a resource index for transmitting the uplink data signal); and
(Kim, [0009]-[0010]; a position of the ACK/NACK response signal corresponding to the UE from the DCI may be associated with at least an index of the codeword and a resource index for transmitting the uplink data signal).

Regarding claims 5, 18, and 30, Kim in view of Liang teaches the method as claimed in claim 4, the method as claimed in claim 16, and the terminal device as claimed in claim 29 above.  Further, Kim teaches wherein determining, by the terminal device, the position information of the ACK/NACK information corresponding to the uplink data comprises:
receiving, by the terminal device, indication information sent by the network side device, wherein the indication information is carried in Radio Resource Control (RRC) signaling or second DCI sent to the terminal device by the network side device, the second DCI being DCI used for scheduling the uplink data (Kim, [0099]; the value set by the RRC signal and maps an uplink response to PHICH resources); and
determining, by the terminal device, the position information of the ACK/NACK. information corresponding to the uplink data according to the indication information (Kim, [0139]; when a PHICH group ID and corresponding ACK/NACK position information in the PHICH group are linked with the UL resource block index).

Regarding claims 7, 20, and 32, Kim in view of Liang teaches the method as claimed in claim 4, the method as claimed in claim 16, and the terminal device as 
determining, by the terminal device, the position information of the ACK/NACK information corresponding to the uplink data according to scheduling information of the uplink data (Kim, [0009]-[0010]; a position of the ACK/NACK response signal corresponding to the UE from the DCI may be associated with at least an index of the codeword and a resource index for transmitting the uplink data signal),
the scheduling information of the uplink data comprising at least one of:
a Control Channel Element (CCE) occupied by DCI used for scheduling the uplink data,
a physical resource occupied by the uplink data, and
Demodulation Reference Signal (DMRS) configuration information of the uplink data (Kim, [0111]; an index of a PHICH is calculated from a parameter like a DM-RS CS index indicating a relative position at a corresponding PDCCH).

Regarding claims 8, Kim in view of Liang teaches the method as claimed in claim 4 above.  Further, Kim teaches wherein determining, by the terminal device, the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the position information comprises:
when the position information is an index of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence, determining, by the terminal device, the ACK/NACK information corresponding to the uplink data (Kim, [0009]-[0010]; a position of the ACK/NACK response signal corresponding to the UE from the DCI may be associated with at least an index of the codeword and a resource index for transmitting the uplink data signal).

Regarding claims 12, Kim teaches the method as claimed in claim 1 above.  Kim does not expressly teach wherein a number of bits contained in the ACK/NACK information corresponding to the uplink data is larger than the number of the transmission blocks contained in the uplink data, first-type bits contained in the ACK/NACK information corresponding to the uplink data are used for indicating ACK/NACK information corresponding to transmission blocks contained in the uplink data, and other bits, except the first-type bits, contained in the ACK/NACK information corresponding to the uplink data are fixed values or values same as values of the first-type bits.
However, Liang teaches wherein a number of bits contained in the ACK/NACK information corresponding to the uplink data is larger than the number of the transmission blocks contained in the uplink data, first-type bits contained in the ACK/NACK information corresponding to the uplink data are used for indicating ACK/NACK information corresponding to transmission blocks contained in the uplink data, and other bits, except the first-type bits, contained in the ACK/NACK information corresponding to the uplink data are fixed values or values same as values of the first-type bits (Liang, [0116]-[0117]; the UE maps the corresponding ACK/NACK response message to the L bits according to the order from the code word streams to subframes, the 12 bits that the UE needs to feed back sequentially correspond to {A,E,I,B,F,J,C,G,K,D,H,L}).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim to include the above recited limitations as taught by Liang in order to map ACK/NACK response messages (Liang, [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416